Citation Nr: 1426087	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  03-18 720	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a blood disorder.

2.  Entitlement to service connection for a mycoplasma infection.

3.  Entitlement to service connection for fevers, high white blood cell counts, confusion, episodic decreases in blood pressure, red blotches on skin, profuse perspiration, respiratory symptoms and neurological symptoms, to include as manifestations of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and Father


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from July 1988 to April 1992, including service in the Southwest Asia Theater of Operations during the Persian Gulf War from September 1990 to April 1991.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.

The Veteran and his father presented testimony at a Board hearing held in Washington, DC before a Veterans Law Judge in January 2004.  A transcript from that hearing is of record.  The claims for service connection for a blood disorder and a mycoplasma infection were remanded in July 2004, and November 2007.  Thereafter, in November 2010, the Board requested a medical expert opinion pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 20.901.  A medical opinion from a hematologist was rendered in November 2010.  The Board also requested a medical expert opinion from an infectious diseases specialist pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 20.901 in July 2011.  Said medical opinion was rendered in December 2011.  

In January 2012, the Veteran was informed that the Veterans Law Judge who conducted the April 2004 hearing was no longer at the Board (due to retirement) and he was informed that he had the right to a new hearing.  In February 2012, the Veteran stated that he wanted a new hearing before the Board at the RO; a Board videoconference hearing was conducted before the undersigned in October 2012.  Thereafter, the case was remanded for additional development in December 2012, and in January 2013.  The case has now been returned to the Board for appellate review.

In addition to the paper claims files, there is an electronic file associated with the claims.  The electronic file does currently contain evidence pertinent to the claims - namely, VA treatment records dated between 2001 and 2013, as well as the reports from VA medical and mental health examinations conducted in November 2012, the October 2013 Supplemental Statement of the Case (SSOC) and the February 2014 informal hearing presentation from the appellant's representative.

The Board notes that service connection for posttraumatic stress disorder (PTSD) was granted in a rating decision issued in July 2013.  The Veteran has been assigned a 100 percent disability evaluation for the PTSD.

The issue of entitlement to service connection for an undiagnosed illness manifested by fevers, high white blood cell counts, confusion, episodic decreases in blood pressure, red blotches on skin, profuse perspiration, respiratory symptoms, and neurological symptoms is addressed in the REMAND portion of the decision below and that matter is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and probative evidence of record shows that the Veteran has not been diagnosed with any clinically significant hematologic disorder.

2.  The competent and probative evidence of record does not show that the presence of detectable genomes from Mycoplasma fermentans (M. fermentans) in the Veteran's blood has resulted in any clinically significant disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a blood disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2013).

2.  The criteria for service connection for a mycoplasma infection have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In April and June of 2001, prior to the promulgation of the October 2001 rating action, the RO sent the appellant a letter informing him of the types of evidence needed to substantiate a service connection claim and VA's duty to assist him in substantiating a service connection claim.  The letter informed him that VA would assist him in obtaining evidence necessary to support his claims, such as medical records, records from other Federal agencies, etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  Subsequent letters, dated in August 2004, March 2008, August 2009, and June 2013, also provided the appellant with this information.

The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the December 2002 Statement of the Case (SOC) and the Supplemental Statements of the Case (SSOCs) issued in July 2005, May 2010, and October 2013, explained the bases for the RO's actions.  The appellant was also provided with opportunities to submit more evidence.  All relevant available evidence identified by the appellant relative to his service connection claims has been obtained and associated with the claims file, and neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of his service connection claims, and to respond to VA notices.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

In addition, to whatever extent the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the appellant in proceeding with the present decision.  While the appellant was provided with Dingess notice in March 2008, because the Board has denied the appellant's claims for service connection, such information is not applicable.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the appellant's service medical treatment records have been included in the claims file.  Private and VA medical records have been associated with the claims file.  The RO arranged for VA examinations in August 2000, and April 2010.  The appellant presented testimony at Board hearings conducted in January 2004, and October 2012.  In addition, the Board obtained medical specialist opinions in November 2010, and December 2011.  Taken together, those examinations and opinions are adequate for adjudication purposes as, in each case, the Veteran's reported history was reviewed and the examiners conducted thorough examinations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The appellant was advised of the opinions and had the opportunity to respond.  He has not identified any other pertinent available evidence that remains outstanding.  

The appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available records that he wanted the RO to obtain for him that were not obtained.  The appellant was given more than one year in which to submit evidence after VA gave her notification of his rights under the pertinent statute and regulations.

Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Based on the January 2013 issuance of a notice letter sent to the Veteran's current address and subsequent readjudication of the Veteran's claims, the Board finds that there has been substantial compliance with its January 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

All relevant facts with respect to the two claims addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Certain chronic disabilities, such as osteoarthritis, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The appellant maintains that he is entitled to service connection for a blood disorder manifested by intermittent elevated white blood cell (WBC) counts.  He also maintains that he is entitled to service connection for a mycoplasma infection because testing revealed the presence of M. fermentans in his blood.  The appellant provided testimony to this effect during his two Board hearings.

However, while test results have shown that the appellant has had slightly elevated WBC counts on several occasions, including once during service in June 1991, the preponderance of the probative evidence of record establishes that the appellant does not have any disability or clinically significant disorder as a result.  Review of the service medical records does not demonstrate the existence of any chronic blood disorder and none was noted during the March 1992 service separation examination.  No chronic blood disorder was diagnosed during the VA general medical examination conducted in June 1993, or during the Persian Gulf examinations conducted in August 1995, and September 1998.  The appellant's claims file was reviewed by a VA hematologist in August 2000.  The hematologist noted that laboratory testing had revealed small elevations of WBCs, but stated that there was no record of any hemic disorder in the appellant's records.  In January 2001, the appellant was afforded a hematology consultation in a VA facility; he was noted to have been aware of an elevated WBC count since January 1999, without having been previously evaluated.  A mild leukocytosis and neutrophilia were thought to have been present since at least 1995.  The appellant underwent special testing which showed that his cell lines were maturing in a normal fashion.  The appellant's VA treatment records dated between 1999 and 2013 do not reflect any treatment for a chronic blood disorder.

In April 2010, a VA hematologist reviewed the appellant's claims file and medical records.  The hematologist stated that the appellant had had chronic mild leukocytosis for 15 years.  The hematologist also stated that the appellant did not have signs or symptoms of an overt T-cell clonal lymphoproliferative process and that his hematological counts had been stable for many years.  The hematologist opined that it was more likely than not that the appellant did not have a chronic hematological disorder.

The November 2010 VHA specialist opinion was authored by a hematologist who reviewed the appellant's claims file and medical records.  The reviewing hematologist noted the appellant's instances of elevated WBC counts and his positive test for M. fermentans in 1999.  The hematologist stated that neither the appellant's WBC count nor his neutrophil count had increased very much over the preceding 11 years and that evaluation of the WBC count had been very thorough with bone marrow and peripheral blood studies.  None of the studies demonstrated any evidence of a myeloproliferative disorder that might explain the blood count findings.  The hematologist further stated that there was no evidence of a neoplastic process or any other primary hematologic disorder.  The hematologist opined that it was very possible that the appellant's intermittent leukocytosis was reactive to one or more of his underlying medical conditions.  

Likewise, while testing showed the presence of M. fermentans in the appellant's blood in 1999, the preponderance of the probative evidence of record establishes that the appellant does not have any disability or clinically significant disorder as a result.  The December 2011 VHA specialist opinion was authored by an infectious disease specialist who reviewed the appellant's claims file and medical records.  The reviewing specialist noted that the appellant was a participant in VA Cooperative Study #475 which examined the hypothesis that symptoms such as chronic pain, fatigue and cognitive dysfunction experienced by affected veterans were manifestations of infection with Mycoplasma species.  The specialist cited to the published study (in 2004) and stated that the study results showed no association between the presence of detectable mycoplasma genomes in blood and clinical symptoms.  Based on the absence of causal links between detectable mycoplasma in blood samples and clinical symptoms, the specialist concluded that there was no evidence that the appellant's symptoms reflected infection with M. fermentans.  The specialist stated that there was no objective scientific evidence linking polymerase chain reaction (PCR) findings of M. fermentans to clinical disease.  In addition, the physician pointed out that, as no data was collected prior to the appellant's deployment, it was not possible to determine when he acquired the organism, i.e., it may have happened prior to service.  The specialist opined that it was not at least as likely as not that a mycoplasma infection was causing the appellant's symptoms.

As previously noted, to establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).  "[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

However, in this case, there is no medical evidence that establishes that the appellant has any current blood disorder or that he has any disability related to mycoplasma.  The Board notes that a symptom alone, without an underlying disability, does not constitute a disability for which service connection is warranted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that symptoms alone, without an underlying disorder, cannot be service connected).  Laboratory testing has shown that the appellant experiences intermittent elevated WBC counts and that microbial DNA identified as coming from M. fermentans has been found in his blood, but no diagnosed or identifiable underlying malady or condition associated with these laboratory findings has been named.  As such, neither the Veteran's elevated WBC counts and nor his positive PCR testing for M. fermentans, in and of themselves, constitute a "disability" for which service connection may be granted.  Id.; see also 61 Fed. Reg. 20440, 20445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities; they are, therefore, not disabling entities for which compensation is payable under VA's rating schedule).

A claim of service connection must be accompanied by medical evidence establishing that the claimant currently has the claimed disability.  Absent proof of a present disability, there can be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C.A. § 1110 requires current symptomatology at the time the claim is filed in order for a veteran to be entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C.A. § 1131 requires the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability); Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  Therefore, the Board finds that service connection is not warranted for either a chronic blood disorder or a mycoplasma infection.

The Board recognizes the sincerity of the arguments advanced by the Veteran that he has a blood disorder that is related to his military service and that he has a disability due to a mycoplasma infection that he incurred during service.  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Davidson v. Shinseki, 581 F.3d 1313 (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, the Board cannot give decisive probative weight to the opinions of the Veteran or his representative about the origins of his claimed conditions, because they are not qualified to offer such opinions.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  

Therefore, the Veteran's statements are competent evidence regarding the content of his laboratory reports, but his contention that his current symptoms are etiologically related to those test results is not competent evidence.  Id.  Likewise for his contentions as to when M. fermentans first appeared in his bloodstream because laboratory testing is required.  The appellant is competent in this case to report his symptoms, but nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed conditions.  Therefore, a medical expert opinion would be more probative regarding the causation questions in this case.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).

Thus, the Board cannot give decisive probative weight to the opinions of the appellant as to the etiology or diagnosis of his claimed blood disorder and mycoplasma infection because he is not qualified to offer such opinions.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Indeed, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Buchanan at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.   

The appellant has contended that he currently has a blood disorder and a mycoplasma infection that are related to his active service.  However, there is no clinical evidence of record intimating in any way that the appellant currently has any such pathological conditions.  There is no clinical evidence of record that establishes the existence of any chronic blood disorder or the existence of any disability related to M. fermentans.  There is no competent medical evidence to the contrary.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Therefore, the Board finds that the preponderance of the evidence is against the appellant's claims of entitlement to service connection for a blood disorder and for a mycoplasma infection.  As such, the evidence is insufficient to support a grant of service connection for any blood disorder or mycoplasma infection, on a direct basis or on a presumptive basis or on a secondary basis.  Because the preponderance of the evidence is against these two service connection claims, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a blood disorder is denied.

Service connection for a mycoplasma infection is denied.


REMAND

A determination has been made that additional development is necessary with respect to the issue on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AOJ for action as described below. 

Service connection may be granted for a disability on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Id.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  Id.  

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue, (2) Unexplained rashes or other dermatological signs or symptoms, (3) Headache, (4) Muscle pain, (5) Joint pain, (6) Neurological signs and symptoms, (7) Neuropsychological signs or symptoms, (8) Signs or symptoms involving the upper or lower respiratory system, (9) Sleep disturbances, (10) Gastrointestinal signs or symptoms, (11) Cardiovascular signs or symptoms, (12) Abnormal weight loss, and (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active service in the Southwest Asia theater of operations during the Persian Gulf War, if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness, or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran has been granted service connection for PTSD, a left ankle disability, eczema, gastroenteritis and residuals of a right foot wart removal.  Review of the medical evidence of record reveals that he also carries diagnoses of a low back disorder with radiculopathy, migraine headaches, hypertension, sinus arrhythmia and bilateral hand tremors.  The Veteran has been denied service connection for asthma and disorders of the knees and right shoulder.

The evidence of record reflects that the Veteran was scheduled for a VA medical examination on September 10, 2013.  The purpose of the examination was to secure a medical opinion on the question of whether the Veteran's claimed fevers, high white blood cell counts, confusion, episodic decreases in blood pressure, red blotches on his skin, profuse perspiration, respiratory symptoms and neurological symptoms were manifestations of an undiagnosed illness attributable to his service in the Persian Gulf.  However, the Veteran failed to report for the examination.  As reflected in the February 2014 informal hearing presentation, the Veteran's representative has requested that the examination be rescheduled; the Board will grant that request.

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the AOJ is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim on appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

Therefore, to ensure full compliance with due process requirements, this case is REMANDED for the following:  

1.  Obtain from the Veteran the names and addresses of all private physicians and/or medical facilities that have provided him with any treatment for his claimed symptoms since 1992, and secure all available relevant reports not already of record from those sources.  In particular, obtain records dated in 2012 from Onslow Memorial Hospital in Jacksonville, North Carolina.   To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  

2.  Obtain all VA treatment records from 1992 onward, not already of record.  All items of correspondence, as well as any medical or treatment records obtained, must be made a part of the claims file.

3.  If treatment is reported and those records are not obtained, the Veteran and his representative must be provided with information concerning the negative results, and afforded an opportunity to obtain the records.  38 C.F.R. § 3.159.

4.  After the above development is completed, and whether or not records are received which are pertinent, schedule the Veteran for examination by an appropriate physician to determine whether the conditions for which service connection is claimed herein are currently manifested, and if so, their etiology and onset date(s).  The examiner must render opinions as to whether any clinically demonstrated disorder(s) is/are the result of any incident(s) of active military service, including any already-service-connected disability, with consideration of the provisions of law pertaining to Persian Gulf War "Undiagnosed Illness."

All indicated tests and studies must be accomplished. The entire claims file must be reviewed by the examiner in connection with the examination.  The examiner must adequately summarize the relevant medical history and clinical findings, and provide detailed reasons for any medical conclusions.  An opinion must be provided based on review of the claims file alone if the Veteran fails to report for the examination.

The examiner must complete the following: 
      a.  ascertain the existence and severity of any fevers, abnormal white blood cell counts, confusion, episodic decreases in blood pressure, red blotches on the skin, profuse perspiration, respiratory symptoms and/or neurological symptoms, if any.  All pertinent symptomatology and clinical findings must be reported in detail.  
      b.  with consideration of the Veteran's descriptions of his complaints and symptoms, state whether the Veteran currently has a disorder manifest by fevers, high white blood cell counts, confusion, episodic decreases in blood pressure, red blotches on his skin, profuse perspiration, respiratory symptoms and/or neurological symptoms.  If a disorder manifested by those symptoms is not diagnosed, the examiner must state whether there are any objective indications that those symptoms are manifestations of an undiagnosed illness.  
      c.  opine whether any currently manifested disorder(s) is/are related to the Veteran's active service, including service in Southwest Asia.  This must include an opinion regarding whether the Veteran's claimed fevers, abnormal white blood cell counts, confusion, episodic decreases in blood pressure, red blotches on the skin, profuse perspiration, respiratory symptoms and/or neurological symptoms, if any, are causally or etiologically related to military service or to some other cause or causes.  State whether there is any evidence that the currently diagnosed conditions are related to any signs or symptoms the Veteran experienced during his service. 
      d.  state whether the Veteran's fevers, abnormal white blood cell counts, confusion, episodic decreases in blood pressure, red blotches on the skin, profuse perspiration, respiratory symptoms and/or neurological symptoms, if any, are part and parcel of any diagnosed condition, to include any service-connected disability (PTSD, eczema, gastroenteritis, left ankle and right foot wart removal).  
      e.  if any condition cannot be attributed to a diagnosed illness, state whether there is affirmative evidence that the undiagnosed illness was not incurred during active service during the Gulf War, or that the undiagnosed illness was caused by a supervening condition or event that occurred after the Veteran's departure from service or that the undiagnosed illness was the result of some other cause or medical condition unrelated to service.

5.  Upon receipt of the VA examiner's report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions. 

6.  Thereafter, readjudicate the claim, with consideration of all appropriate theories of service connection.  If the claim remains denied, the Veteran and the Veteran's representative must be provided an SSOC and given an appropriate period of time for response.  

The appellant is hereby notified that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R.§§ 3.158, 3.655.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


